Citation Nr: 1821626	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO. 17-60 522	)	DATE
Advanced on the Docket	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD), currently rated at 30 percent prior to August 1, 2017, and 70 percent since August 1, 2017. 

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ORDER

Prior to August 1, 2017, a disability rating for PTSD of 50 percent, but not higher, is granted. 

Since August 1, 2017, a disability rating for PTSD in excess of 70 percent is denied. 

TDIU is granted. 


FINDINGS OF FACT

1. Prior to August 1, 2017, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity. 

2. Since August 1, 2017, the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. 

3. The Veteran's combined service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation. 


CONCLUSIONS OF LAW

1. Prior to August 1, 2017, the criteria for a disability rating of 50 percent for PTSD were met; the criteria for a rating in excess of 50 percent were not met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2017).

2. Since August 1, 2017, the criteria for a disability rating in excess of 70 percent for PTSD have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2017).

3. The criteria for TDIU have been met. 38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is a veteran (the Veteran) who had active duty service from April 1965 to April 1968. 

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2016 VA rating decision.

In October 2017, the Board remanded the issues of entitlement to service connection for sleep apnea, a skin disorder, to include skin cancer, and bilateral lower extremity neuropathy, for additional evidentiary development. Those matters remain in remand status and will be adjudicated in a separate decision upon certification to the Board. 

The issue of TDIU entitlement was not separately appealed but is being considered here as a component of the increased rating claim in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).

The Veteran submitted additional evidence pertinent to the TDIU claim after the most recent adjudication of the claim. He waived initial consideration of this evidence by the RO. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C.A. § 7107(a)(2) (West 2014).

Increased Rating Claims

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. See 38 U.S.C. § 1155; 38 C.F.R. § 4.1. If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition. Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment. See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply. Fenderson v. West, 12 Vet. App. 119 (1999). Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Id. Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

In the process of evaluating a psychiatric/mental disorder, VA is required to consider a number of pertinent factors, such as the frequency, severity, and duration of a veteran's psychiatric symptoms and the veteran's capacity for adjustment during periods of remission. After consideration of these factors, and based on all the evidence of record that bears on occupational and social impairment, VA must assign a disability rating that most closely reflects the level of social and occupational impairment a veteran is suffering rather than based solely on the examiner's assessment of the level of disability at the moment of examination. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. See 38 C.F.R. § 4.126. 

The VA Secretary, acting within his authority to adopt and apply a schedule of ratings, chose to create one General Rating Formula for Mental Disorders. 38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130. 

By establishing one general formula to be used in rating more than 30 mental disorders, the VA Secretary anticipated that any list of symptoms justifying a particular rating would, in many situations, be either under- or over-inclusive. The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation. This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997). See Mauerhan v. Principi, 16 Vet. App. 436, 442 (1992). 

The schedular criteria incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5). 38 C.F.R. §§ 4.125, 4.130. Since August 4, 2014, VA has required a diagnosis of a mental disorder that conforms with the DSM-5. For claims prior to that date, VA required a diagnosis that conformed with the DSM-IV-TR. See Schedule for Rating Disabilities: Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093, 45,093 -94 (Aug. 4, 2014 (amending 38 C.F.R. § 4.125)). The DSM-5 eliminated the Global Assessment of Functioning (GAF) scores used in the DSM-IV. 

The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code. Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV). See 38 C.F.R. § 4.126. 

If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned. Mauerhan, 16 Vet. App. at 443. The Court of Appeals for the Federal Circuit has embraced the Mauerhan interpretation of the criteria for rating psychiatric disabilities. Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C. § 7104(a) (West 2014). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2017). A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The current appeal arises from a claim of entitlement to service connection for PTSD received by VA on July 31, 2012. In a July 2016 rating decision, VA granted service connection for PTSD and assigned an initial disability rating of 30 percent under Diagnostic Code 9411, effective July 31, 2012. In an October 2017 rating decision, VA granted an increased disability rating of 70 percent, effective August 1, 2017, the date of a private psychological evaluation.

Pertinent to the claim on appeal, the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities: 

A 30 percent rating is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood. Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001). 

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. 4.130, Diagnostic Code 9411.

The report of a December 2013 VA Mental Examination reveals the Veteran's complaint that he was somewhat claustrophobic. He did not like small spaces or being in large crowds. When traveling, he preferred to ride in the front seat, but really preferred to drive, as he felt more comfortable being in control, He was uncertain as to what caused these feelings. He also reported panic attacks where he felt uneasy all over. He reported having to get up and walk or do something to manage these feeling. Symptoms included anxiety, panic attacks occurring weekly or less often, and chronic sleep impairment. On examination, the Veteran was casually dressed, clean shaven, and neatly groomed. His speech was clear and discernible. His organization of thought was logical and congruent. His mood was euthymic and his affect was congruent. He was oriented x4. No abnormal mental trends were noted. His thought content was devoid of homicidal and suicidal ideation. The examiner opined that his symptomatology best matched the criteria of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

The report of a June 2016 VA Mental Examination reveals the Veteran's complaint of occasional angry outbursts. He reported having lost interest in seeking out social activity and avoiding crowed places. He noted that his PTSD symptoms worsened after his retirement. He reported symptoms of depressed mood, anxiety, suspiciousness, panic attacks occurring weekly or less often, and chronic sleep impairment. The Veteran described the relationship with his wife as really good. On examination, he was casually dressed and appropriately groomed. He was oriented to person, place, time, and situation. His mood was dysphoric and affect was anxious with psychomotor restlessness. He became tearful and anxious when discussing his stressors. His speech was fluent and without articulation difficulties. His thought process was logical and goal-directed without evidence of a thought disorder, hallucinations, or delusions. Conversational attention, as well as memory for recent and remote events, appeared grossly intact. The examiner identified the most appropriate rating criteria as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal. 

In an August 2017 private mental evaluation, the Veteran reported a progressive worsening in his symptoms over time. He described his symptoms as severe. He reported never feeling at ease. He reported checking doors and windows at home, sensitivity to loud noises, social isolation, visual hallucinations, irritability, impaired concentration, sleep disturbance, claustrophobia, depression, lack of motivation, and suicidal ideation. The examiner concluded that the Veteran's symptoms resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. 

The report of an October 2017 VA Mental Examination reveals the Veteran's complaint of not liking to leave his house because he gets nervous and panicky. He reported feeling claustrophobic. He reported an extreme startle reaction, particularly to loud noises. He stated that he cannot do anything for long because he loses interest. The Veteran reported problems with memory, particularly short-term memory. He stated that he can sit and talk with his wife, but doesn't talk to anybody else. The Veteran reported not having any close friends. He reported feeling depressed most of the time. He reported nightmares. The examiner noted that the Veteran's symptoms included a depressed mood, anxiety, suspiciousness, panic attacks, more than once a week, chronic sleep impairment, mild memory loss, such as forgetting names, directions, or recent events, impairment of short- and long-term memory, for example, retention of only highly learned material, while forgetting to complete tasks, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, suicidal ideation, irritable or angry mood, loss of interest or pleasure in activities, fatigue or loss of energy, difficulty thinking, concentrating, or making decisions, feelings of low self-worth or guilt, feelings of helplessness or hopelessness, and poor frustration tolerance. 

The VA examiner noted that his appearance was unremarkable, and his grooming and hygiene were appropriate. He was alert and oriented to person, place, time, and situation. While no formal evaluation of his mental status was conducted, his cognitive functioning appeared to be adequately intact. He engaged well with the examiner, and his responses to inquiries were appropriate in content and level of detail. His speech was clear and intelligible, and of normal rate, volume, and prosody. There was no evidence of significant expressive or receptive language impairments. His thoughts were logical, coherent, and goal-directed. There was no overt evidence of perceptual disturbances, delusional beliefs, or perseverative thoughts. His attention, concentration, and motor activity were unremarkable. His affect was generally flat. He denied current suicidal or homicidal ideation, intent, or plan. He appeared to be a reliable historian and credible informant, and there were no overt indications of malingering or of symptom over-reporting or under-reporting. The examiner identified the most appropriate rating criteria as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.

VA Mental Health Notes can be summarized as endorsing, at least intermittently, the presence of symptoms of depression, anxiety, and impaired sleep and concentration. They also demonstrate normal speech, thought processes, affect, memory, judgment, and orientation, and the absence of suicidal ideation or homicidal ideation, hallucinations, and delusions. 

After a review of all of the evidence, the Board finds that, prior to August 1, 2017, the criteria for a rating of 50 percent are more nearly approximated that are those for the currently assigned rating of 30 percent. 

The Board notes that the essential distinction between the 30 percent and 50 percent rating is centered on the frequency with which occupational impairment is experienced, i.e., whether occupational function is intermittent or constant. The criteria for the 30 percent rating include temporal qualifiers such as "occasional" and "intermittent" in describing the frequency of symptoms, whereas the criteria for a 50 percent rating do not. Rather, they describe a more consistent or ongoing reduced reliability and productivity. Here, symptomatology such as claustrophobia, chronic sleep impairment, and social isolation appear to be present on a constant basis. Anxiety would appear to be present on a near-constant basis, with occasional panic attacks. Such symptomatology is presumed to materially impact occupational function. The Board finds that the evidence in support of a rating of 50 percent has attained relative equipoise with the evidence against a rating at this level. With resolution of all reasonable doubt in favor of the claim, the Board concludes that a 50 percent rating is warranted prior to August 1, 2017. 

The Board further finds that, prior to August 1, 2017, the criteria for a rating of 70 percent are not more nearly approximated that are those for the rating of 50 percent. In so finding, the Board observes that examination reports and VA outpatient records during this period do not reflect significant deficiencies in judgment, thinking, or family relations. Pertinent to these criteria, findings for speech, thought processes and content, and memory, were generally within normal limits. While social impairment is evidence throughout this period, the criteria specify family relations. In this case, the Veteran has reported a good relationship with his wife, and the evidence is not reflective of deficiencies in family relations. In sum, the evidence does not establish deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood prior to August 1, 2017. 

The Board acknowledges the statement of the private examiner in the August 2017 report that the Veteran generally underreported his symptoms in previous evaluations as he was reluctant to discuss these details. This statement falls short of establishing with at least 50 percent likelihood that symptoms were present at any higher level prior to August 1, 2017. Moreover, the Board has resolved reasonable doubt in favor of the claim in awarding an increased rating of 50 percent. 

The Board finds that, since August 1, 2017, the criteria for a rating of 100 percent are not more nearly approximated that are those for the currently assigned 70 percent rating. The Veteran has consistently been found to be appropriately oriented and, with the exception of transient symptoms of seeking images at the periphery of his vision, has been without hallucinations or delusions. While he is clearly impaired in both occupational and social functioning, he still retains significant functioning in these areas. In short, the gross impairment of behavior resulting in severe disorientation of the individual which is contemplated by the 100 percent rating criteria, is simply not evident in this case at any time. 

In sum, the Board finds that, prior to August 1, 2017, the Veteran's symptomatology more nearly approximated the criteria for a 50 percent rating than it did the criteria for a 30 percent rating, but did not more nearly approximate the criteria for a 70 percent or higher rating than it did the criteria for a 50 percent rating. Since August 1, 2017, the Veteran's symptomatology has not more nearly approximated the criteria for a rating of 100 percent than it has the criteria for the currently assigned rating of 70 percent. To the extent any higher ratings are sought than are assigned here, the Board finds that the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56. 



TDIU Claim

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16. A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. §§ 3.340(a)(1), 4.15.

A claim for a total disability rating based upon individual unemployability presupposes that the rating for the service-connected disability is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider. Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994). In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

The term substantially gainful occupation is not specifically defined for purposes of the regulations governing TDIU. However, marginal employment is not considered substantially gainful employment. Marginal employment includes situations in which an individual's annual income does not exceed the poverty threshold for one person. Employment may be marginal even when the individual's earned income exceeds the poverty threshold if such individual is employed in a protected environment such as a family business or sheltered workshop. 38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more. If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more. 38 C.F.R. § 4.16(a).

The current appeal arises from a claim of entitlement to service connection for PTSD received by VA on July 31, 2012. In a January 2018 rating decision, VA denied TDIU. 

In this case, service connection has been in effect for PTSD, rated at 50 percent prior to August 1, 2017, and 70 percent since August 1, 2017; tinnitus, rated at 10 percent since August 25, 2014, and hearing loss, which is noncompensable. The combined disability rating is 70 percent due to multiple disabilities since August 1, 2017. Thus, the schedular criteria for TDIU have been met. 

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Veterans Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits. Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment. In a pertinent precedent decision, the VA General Counsel opined that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances. Thus, the criteria include a subjective standard. It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation. VAOPGCPREC 75-91.

In an August 2017 private mental evaluation and on the VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability), the Veteran reported work experience as a recruiter for information technology positions, both as an employee and as a contractor. On the VA Form 21-8940, he reported that he last worked full time, and he worked until June 2014 in a position which paid $2,000 per month. In a statement attached to that form, he reported that his last position was as a warehouse worker. His responsibilities there were to process orders and ship them to clients. He stopped working there when the owner (his nephew) decided to shut the warehouse down. As a result of his PTSD, he was unable to focus and his work was inefficient. He made frequent mistakes in sending orders to the wrong client, or putting the wrong label on packages. He was unable to focus and pay attention enough to get the correct products in the correct boxes and send them to the right place. He started as a salaried employee, but was eventually made an hourly employee due to time missed from work. 

The question of whether an individual is able to engage in substantial gainful activity must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant. Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975); Moore v. Derwinski, 1 Vet. App. 356, 359 (1991).

In this case, in light of the Veteran's work history, which appears to have involved either occupations requiring significant social contact, or occupations requiring attention to detail, the Board finds that the Veteran's PTSD symptoms would be expected to materially interfere with his ability to engage in the type of work for which he has training and work experience. In particular, his social withdrawal and panic attacks due to PTSD would reasonably be expected to interfere with his ability to pursue an occupation requiring significant social contact. His difficulty concentrating and resulting anxiety would reasonably be expected to interfere with his ability to pursue an occupation requiring attention to detail. Moreover, the Veteran has reported that medications taken to treat his anxiety also interfered with his employment. See Mingo v. Derwinski, 2 Vet. App. 51 (1992) (in adjudicating a TDIU claim, there must be an assessment of the side effects of the medications taken for a service-connected disability).

The Board finds that the Veteran's service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation. Accordingly, the Board concludes that TDIU is warranted. 

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veterans Claims Assistance Act of 2000 (VCAA) and he has not identified any prejudice resulting from any deficiency. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination).

The Veteran has made no specific allegations as to the inadequacy of any examination or opinion, and he has submitted a private medical examination, which the Board has found to be consistent with the October 2017 VA examination report. Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366, 371 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).




____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Cramp, Counsel

Copy mailed to: Robert V. Chisholm 


Department of Veterans Affairs


